Decree affirmed. A decree of the Superior Court adjudged that a condition or disease known as bilateral Dupuytren’s contracture, from which the claimant suffered, did not arise out of and in the course of his employment as an upholsterer, and the claim for compensation was dismissed. The claimant appealed. The decree was based upon a decision by the single member which was affirmed by the reviewing board. The rather general findings set forth in the decision were amply supported by the evidence and must stand, because different findings are not required as a matter of law. Griffin’s Case, 315 Mass. 71, 73.